50 Mich. App. 82 (1973)
212 N.W.2d 749
THE GRAY EAGLES, INC
v.
LUCCHESI
Docket No. 14938.
Michigan Court of Appeals.
Decided September 27, 1973.
Wisti & Jaaskelainen (by Phillip L. Kukkonen), for plaintiff.
McLean & McCarthy, for defendant.
Before: R.B. BURNS, P.J., and QUINN and O'HARA,[*] JJ.
PER CURIAM.
This case has been previously appealed *83 to this Court, The Gray Eagles, Inc v Lucchesi, 37 Mich App 322; 194 NW2d 373 (1971). The case was ordered, "Reversed and remanded for trial as to plaintiff's bailment theory of strict liability".[1] On retrial, the trial court ordered the trial limited to plaintiff's bailment theory of strict liability. Plaintiff's took this interlocutory appeal contending the reversal and remand was for a complete new trial, including plaintiff's negligence theory.
This is a recurring problem. It should be laid to rest. When an appellate court specifies the limits of a new trial as it did in this case, the trial court is proscribed from exceeding those specified limits.
The trial judge was correct. We affirm. Costs to the defendant.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  The Gray Eagles, Inc v Lucchesi, 37 Mich App 322, 324; 194 NW2d 373, 374 (1971).